                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
               CASE NOS. 1:16-CR-344-TDS-1 & 1:16-CR-00392-TDS-1

 UNITED STATES OF AMERICA

                      Plaintiff,

 vs.                                          DEFENDANT’S UNOPPOSED
                                            MOTION TO MODIFY SUPERVISED
                                                RELEASE CONDITIONS
 FLETCHER LEE HARTSELL, JR.

                      Defendant.


        COMES NOW Defendant, Fletcher Lee Hartsell, Jr. (“Mr. Hartsell”), through

counsel and pursuant to Rule 32.1 of the Federal Rules of Criminal Procedure (“Rule

32.1”) and 18 U.S.C. § 3583(e)(2), and hereby respectfully moves to modify Mr.

Hartsell’s supervised release conditions to allow Mr. Hartsell to travel to, from, and

within the entire states of South Carolina and Mississippi without prior permission (the

“Motion”). This Motion is based on the grounds that (1) Mr. Hartsell’s pre-trial release

allowed him to travel throughout the entire state of North Carolina without prior

permission; no issue of inappropriate travel arose prior to or after his plea of guilty (and

before he reported to the federal correctional institution), see condition (7)(f) of

“Additional Conditions of Release” attached to “Order Setting Conditions of Release”

entered on September 29, 2016; (2) Mr. Hartsell has children and grandchildren residing

in North Carolina and Mississippi; and (3) Mr. Hartsell has legal counsel in South




PPAB 5016886v1.docx



          Case 1:16-cr-00344-TDS Document 46 Filed 07/17/19 Page 1 of 6
Carolina, who is representing Mr. Hartsell in a civil matter. In support of this Motion,

Mr. Hartsell states the following:

        1.      Mr. Hartsell pled guilty to one count of mail fraud and two counts of filing

false tax returns and was sentenced to a term of eight months imprisonment and three

years of supervised release.

        2.      As part of the Supervised Release term condition #4, the Mr. Hartsell “must

not knowingly leave the federal judicial district where [Mr. Hartsell is] authorized to

reside without first getting permission from the court or the probation officer.”

        3.      Mr. Hartsell was released from prison and began his three-year period of

supervised release on March 9, 2018.

        4.      Mr. Hartsell previously sought prior permission from his probation officer

to travel to areas in both the Western and Eastern Districts of North Carolina on a number

of occasions since his release from federal custody and successfully traveled to and from

those districts to visit family, friends and business associates.

        5.      On July 20, 2018, Mr. Hartsell moved the Court for an Order allowing him

to travel within the entire state of North Carolina without prior permission from the Court

or probation officer, which motion was granted by the Court on July 23, 2018.

        6.      Since the Court’s Order of July 23, 2018, Mr. Hartsell has complied with

all conditions of release, and has repeatedly, without prior permission, successfully

traveled throughout the state of North Carolina, with minimal visits with his probation

officer, and Mr. Hartsell has had no issues or violations of any kind since his release.



PPAB 5016886v1.docx                            2


             Case 1:16-cr-00344-TDS Document 46 Filed 07/17/19 Page 2 of 6
        7.      Mr. Hartsell’s continuing commitments to his family members, friends, and

business associates are his primary concern in filing the instant Motion.

        8.      Mr. Hartsell believes a modification to the terms of his release is

appropriate due to his exceptional good behavior and pursuant to Title 18 U.S.C. Section

3583(e), which states in pertinent part:

        The court may, after considering the factors set forth in section 3553(a)(1),
        (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)—
        ...

                (2) … may modify, reduce, or enlarge the conditions of supervised
                release, at any time prior to the expiration or termination of the term
                of supervised release, pursuant to the provisions of the Federal Rules
                of Criminal Procedure relating to the modification of probation and
                the provisions applicable to the initial setting of the terms and
                conditions of post-release supervision;

18 U.S.C. § 3583(e).        “Aside from the limitation that a court cannot modify the

conditions of release after the expiration or termination of the term,” the court has no

restriction in its authority “to modify the conditions of release.” United States v. Allen, 2

F.3d 538, 539 (4th Cir. 1993). Thus, a court may modify the conditions of supervised

release so long as it is not before the end of the term and “the court considers the relevant

section 3553(a) sentencing factors.” Folks v. United States, 733 F. Supp. 2d 649, 651

(M.D.N.C.       2010).   “Circumstances    that    justify   [modifications]   have   included

exceptionally good behavior that makes the previously imposed term of supervised

release ‘either too harsh or inappropriately tailored to serve’ general punishment goals.”

Id. (quoting United States v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997)).




PPAB 5016886v1.docx                            3


             Case 1:16-cr-00344-TDS Document 46 Filed 07/17/19 Page 3 of 6
        9.       Mr. Hartsell now seeks an Order modifying his supervised release further

to include unsupervised travel to, from, and within the state ofSouth Carolina for

purposes of meeting with Mr. Hartsell’s legal counsel for consultation regarding a civil

action, and to, from, and within the state of Mississippi for purposes of visiting Mr.

Hartsell’s daughter and her family.

        10.     The proposed modification seeks to allow Mr. Hartsell to travel to, from,

and within the states of South Carolina and Mississippi, without prior permission. Thus,

this narrowly tailored modification only affects how far Mr. Hartsell is able to travel

without permission.      He will continue to be subject to all other conditions of his

supervised release, including obtaining prior permission from the Court or probation

officer if he wishes to travel to some place outside the states of North Carolina, South

Carolina and Mississippi.

        11.     Mr. Hartsell will continue to comply with the remaining conditions of his

supervised release that will effectively provide for this Court’s oversight of him.

        12.     Defense counsel has corresponded with Assistant United States Attorney

Joanna McFadden, who has indicated that she does not oppose this Motion.

        WHEREFORE, Defendant Fletcher Lee Hartsell, Jr. respectfully moves this

Court, pursuant to Title 18, United States Code, Section 3583(e)(2), to modify the

conditions of Mr. Hartsell’s supervised release, and issue an Order allowing Mr. Hartsell

to travel to, from, and within the states of South Carolina and Mississippi, without prior

permission from the Court or probation officer.



PPAB 5016886v1.docx                          4


             Case 1:16-cr-00344-TDS Document 46 Filed 07/17/19 Page 4 of 6
        This 17th day of July 2019.

                                      /s/ Richard S. Glaser
                                      Richard S. Glaser
                                      N.C. State Bar No. 13998

                                      PARKER POE ADAMS & BERNSTEIN LLP
                                      Three Wells Fargo Center
                                      401 South Tryon Street
                                      Suite 3000
                                      Charlotte, North Carolina 28202
                                      Telephone: (704) 372-9000
                                      Facsimile: (704) 334-4706
                                      rickglaser@parkerpoe.com

                                      Attorney for Mr. Hartsell




PPAB 5016886v1.docx                     5


          Case 1:16-cr-00344-TDS Document 46 Filed 07/17/19 Page 5 of 6
                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this date, the foregoing Defendant’s

Unopposed Motion to Modify Supervised Release Conditions was electronically filed

with the Clerk of Court using the CM/ECF system, which will send notification and serve

same upon all counsel of record via the Court’s electronica case filing system.

        This the 17th day of July, 2019.


                                           /s/ Richard S. Glaser
                                           Richard S. Glaser
                                           N.C. State Bar No. 13998

                                           PARKER POE ADAMS & BERNSTEIN LLP
                                           Three Wells Fargo Center
                                           401 South Tryon Street
                                           Suite 3000
                                           Charlotte, North Carolina 28202
                                           Telephone: (704) 372-9000
                                           Facsimile: (704) 334-4706
                                           rickglaser@parkerpoe.com

                                           Attorney for Mr. Hartsell




PPAB 5016886v1.docx                          6


          Case 1:16-cr-00344-TDS Document 46 Filed 07/17/19 Page 6 of 6
